Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on December 27th, 2021, no claims have been amended, claims 2 and 6 has been cancelled and new claim 20 has been added.  Therefore, claims 1, 3-5, 7-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelman et al. (US 9384818 B2) in view of Crain et al. (US 20040136255 A1) and Hook et al. (US 5680459).
In regards to claim 1, Adelman teaches a system for power management of a memory module a current control module for controlling a current consumption of a memory based on an amount of available power (Column 1, lines 40-47; Column 6, Table 1; Column 9, lines 26-37).  Adelman teaches control logic for controlling a memory operation in response to said control of the current consumption by the current control module (Column 14, lines 60-63; Column 9, lines 26-37).  Adelman fails to specifically mention to an RFID transponder that utilize power management applicable to the memory of the said transponder. 
of the RFID transponder based on an amount of available power, i.e. a current-mode sense amplifier (acting as a current control module) for detecting the logic state of a memory device in Radio Frequency Identification (RFID) transponders. When a low base-band frequency, typical of many RFID systems, is employed, it permits relatively long integration times, which allow use of extremely low currents to read memory cells (Paragraphs 25, 34), further conserving the power consumption in the memory of the RFID.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Crain’s teaching with Adelman’s teaching in order to optimize power management algorithms for RFID devices.
Adelman modified fails to teach a power detector to continuously detect an amount of available power derived from an external radio frequency (RF) field and to output a power-dependent control signal based on the amount of available power.  Hook on the other hand teaches the transponder of the present invention is equipped with circuitry that allows it to make an autonomous assessment of the amount of energy available from the excitation field generated by a reader, which, in field-powered transponder, is the transponder's only source of power for operation, this being power that it must also use to perform storage of data in the non-volatile memory. At various times during its operation, the transponder makes an assessment of the available energy extracted from the excitation field and returns a status flag in a message to the reader to indicate whether there is sufficient energy to perform a programming operation (i.e. sending a signal to reader authorizing the power availability to receive command instructions such that an output power-dependent control signal based on sufficient power supply). Hook further elaborates the use of an energy level sensing circuit to determine when there is sufficient energy available from the excitation field for correct operation in a primary identification mode (Column 3, lines 35-55). Hook then states This has the distinct advantage that the control circuit in the transponder can be designed to minimize dynamic current consumption during the identification cycle, thereby increasing the maximum possible range over which the transponder may be identified (Column 4, lines 27-36).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hook’s teaching with Adelman modified’s teaching in order to avoid corrupting the memory of the RFID transponder due to conducting read/write operations with insufficient power.
generate a power indicator signal indicative of the amount of available power and output the power indicator signal to the current control module for controlling the current consumption of the memory of the RFID transponder in response to the power indicator signal; Hook specifically teaches the transponder makes an assessment of the available energy extracted from the excitation field and returns a status flag in a message to the reader to indicate whether there is sufficient energy to perform a programming operation (Column 3, lines 43-46), wherein transponder can be designed to minimize dynamic current consumption during the identification cycle, thereby increasing the maximum possible range over which the transponder may be identified Column 4, lines 33-37).
In regards to claim 4, Adelman modified via Crain teaches the power detector includes a first comparator that is configured to compare a power indictor signal indicative of the amount of available power with a first threshold, and wherein the power detector is configured to output a power-dependent control signal includes the first comparator outputting a first power-dependent control signal to the current control module for controlling the current consumption of the memory of the RFID transponder in response to the comparison by the first comparator (Paragraphs 28, 29);  Crain explains if a logic one is read from the memory cell 200, the current I2 can charge C1 to a level that exceeds the reference voltage causing the output of comparator 206 to switch from a low to a high state (this in other words explains if the illustrates that prior to exceeding the reference/threshold voltage, the memory of the RFID transponder was operating under low power consumption, then upon exceeding the threshold switched to an high power consumption). 
In regards to claim 14, Adelman teaches a system for power management of a memory module a current control module for controlling a current consumption of a memory based on an amount of available power (Column 1, lines 40-47; Column 6, Table 1; Column 9, lines 26-37).  Adelman teaches control logic for controlling a memory operation in response to said control of the current consumption by the current control module (Column 14, lines 60-63; Column 9, lines 26-37).  Adelman fails to specifically mention to an RFID transponder that utilize power management applicable to the memory of the said transponder, Crain on the other hand teaches a current control module for controlling a current consumption of a memory of the RFID transponder based on an amount of available power, i.e. a current-memory device in Radio Frequency Identification (RFID) transponders. When a low base-band frequency, typical of many RFID systems, is employed, it permits relatively long integration times, which allow use of extremely low currents to read memory cells (Paragraphs 25, 34), further conserving the power consumption in the memory of the RFID.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Crain’s teaching with Adelman’s teaching in order to optimize power management algorithms for RFID devices.
Adelman modified fails to teach a power detector to continuously detect an amount of available power derived from an external radio frequency (RF) field and to output a power-dependent control signal based on the amount of available power.  Hook on the other hand teaches the transponder of the present invention is equipped with circuitry that allows it to make an autonomous assessment of the amount of energy available from the excitation field generated by a reader, which, in field-powered transponder, is the transponder's only source of power for operation, this being power that it must also use to perform storage of data in the non-volatile memory. At various times during its operation, the transponder makes an assessment of the available energy extracted from the excitation field and returns a status flag in a message to the reader to indicate whether there is sufficient energy to perform a programming operation (i.e. sending a signal to reader authorizing the power availability to receive command instructions such that an output power-dependent control signal based on sufficient power supply). Hook further elaborates the use of an energy level sensing circuit to determine when there is sufficient energy available from the excitation field for correct operation in a primary identification mode (Column 3, lines 35-55). Hook then states This has the distinct advantage that the control circuit in the transponder can be designed to minimize dynamic current consumption during the identification cycle, thereby increasing the maximum possible range over which the transponder may be identified (Column 4, lines 27-36).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hook’s teaching with Adelman modified’s teaching in order to avoid corrupting the memory of the RFID transponder due to conducting read/write operations with insufficient power.
In regards to claim 15, Adelman modified via Crain teaches a power detector that is configured to continuously detect the amount of available power from an external radio frequency (RF) field and output 
In regards to claim 16, Adelman modified via Crain teaches comparing the power indicator signal with a first threshold and outputting a first power-dependent control signal for controlling the current consumption of the memory of the RFID transponder (Paragraphs 28, 29, 34).
In regards to claim 17, Adelman modified via Crain teaches detecting an amount of power available to the RFID transponder further includes comparing the power indictor signal with a -4-Application No: 16/786,109Attorney Docket No: 82156641 US01second threshold and outputting a second power-dependent control signal for controlling the current consumption of the memory of the RFID transponder (Claim 1).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelman et al. (US 9384818 B2) in view of Crain et al. (US 20040136255 A1) and Hook et al. (US 5680459) as applied to claim 3 above, and further in view of Iida et al. (US 20030022687 A1).
In regards to claim 5, Adelman modified fails to teach a second comparator that is configured to compare the power indictor signal with a second threshold.  Iida however, teaches a second comparator that supplies the control section 13 with a signal for inhibiting the supply of power to the transmission power control circuit. On the other hand, if the output voltage of the detection circuit 29 is higher than the voltage of the second reference signal, the second comparator 41 supplies the control section 13 with a signal for continuing the supply of power to the transmission power control circuit (Paragraphs 83, 84), wherein the second threshold/reference is an upper threshold and the first threshold/reference is a lower threshold (Paragraph 101).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Iida’s teaching with Adelman modified’s teaching in or to further optimize the control of the current consumption of the memory of the RFID transponder.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelman et al. (US 9384818 B2) in view of Crain et al. (US 20040136255 A1) and Hook et al. (US 5680459) as applied to claim 6 above, and further in view of Dauphinee et al. (US 20040104771 A1).
.


Claims 8-12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelman et al. (US 9384818 B2) in view of Crain et al. (US 20040136255 A1) and Hook et al. (US 5680459) as applied to claim 6 above, and further in view of Park (US 20170098469 A1).
In regards to claim 8, Adelman modified fails to teach a charge pump module coupled to the current control module and the memory, wherein the current control module is configured to control the current consumption of the memory includes the current control module controlling an amount of current received by the charge pump module.  Park on the other hand teaches a charge pump module coupled to the current control module and the memory, wherein the current control module is configured to control the current consumption of the memory includes the current control module controlling an amount of current received by the charge pump module (Abstract; Paragraphs 7, 22); and wherein the charge pump module is configured to provide an output voltage to the memory.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Park’s teaching with Adelman modified’s teaching in order to effectively provide an efficient operational current to the memory of the chip.
In regards to claim 9, Adelman modified via Park teaches the control logic operatively coupled to the charge pump module and the memory and configured to control the charge pump and the memory (Paragraph 22).

In regards to claim 11, Adelman modified via Park teaches the control logic is configured to control a memory operation includes the control logic stopping, slowing down or starting a memory operation in response to the amount of current received by the charge pump module (Paragraph 57, 76, 99).
In regards to claim 12, Adelman modified teaches the control logic is further coupled to the power detector and receives the power-dependent control from the power detector (Paragraphs 70, 75).
In regards to claim 18,   Adelman modified fails to teach a charge pump module coupled to the current control module and the memory, wherein the current control module is configured to control the current consumption of the memory includes the current control module controlling an amount of current received by the charge pump module.  Park on the other hand teaches a charge pump module coupled to the current control module and the memory, wherein the current control module is configured to control the current consumption of the memory includes the current control module controlling an amount of current received by the charge pump module (Abstract; Paragraphs 7, 22); and wherein the charge pump module is configured to provide an output voltage to the memory.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Park’s teaching with Adelman modified’s teaching in order to effectively provide an efficient operational current to the memory of the chip.
In regards to claim 19, Adelman modified via Park teaches the control logic is configured to control a memory operation includes the control logic stopping, slowing down or starting a memory operation in response to the amount of current received by the charge pump module (Paragraph 57, 76, 99).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelman et al. (US 9384818 B2) in view of Crain et al. (US 20040136255 A1) and Hook et al. (US 5680459) as applied to claim 1 above, and further in view of Schober et al.  (US 20070046369 A1).
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelman et al. (US 9384818 B2) in view of Crain et al. (US 20040136255 A1), Hook et al. (US 5680459) and Schober et al.  (US 20070046369 A1) as applied to claim 13 above, and further in view of Sarig (US 20070223282 A1).
In regards to claim 20, Adelman modified fails to explicitly teach the memory of the RFID being an ultra-low memory.  Sarig on the other hand teach a non-volatile memory module that exhibits an ultra-low power requirement. Such a non-volatile memory module can be used, for example, in radio frequency identification (RFID) applications (Paragraph 1).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Sarig’s teaching with Adelman modified’s teaching in order to enable the RFID tag’s memory to operate under limited power available such that low current consumption may be used by the memory in given scenarios.

Response to Arguments
Examiner acknowledges applicant’s arguments and will address them below.  The applicant argues Adelman does not teach or suggest "a current control module to control a current consumption of a memory of the RFID transponder in response to the power-dependent control signal," nor does it teach or suggest "a control logic to control a memory operation of the memory in response to said control of the current consumption by the current control module."
The examiner disagrees, the prior art Hook (US 5680459 A) teaches verbatim, the transponder of the present invention is equipped with circuitry that allows it to make an autonomous assessment of the amount of energy available from the excitation field generated by a reader, which, in field-powered transponder, is the transponder's only source of power for operation, this being power that it must also use to perform storage of data in the non-volatile memory. At various times during its operation, the transponder makes an assessment of the available energy extracted from the excitation field and returns a status flag in a message to the reader to indicate whether there is sufficient energy to perform a programming operation (i.e. sending a signal to reader authorizing the power availability to receive command instructions such that an output power-dependent control signal based on sufficient power supply).  This is an acknowledgement that the transponder system is designed to track the limited energy required to undergo communication protocol.  Hook further elaborates the use of an energy level sensing circuit to determine when there is sufficient energy available from the excitation field for correct operation in a primary identification mode (Column 3, lines 35-55). Hook then states This has the distinct advantage that the control circuit in the transponder can be designed to minimize dynamic current consumption during the identification cycle, thereby increasing the maximum possible range over which the transponder may be identified (Column 4, lines 27-36). That is, by Hook disclosing “the distinct advantage that the control circuit in the transponder can be designed to minimize dynamic current consumption during the identification cycle, thereby increasing the maximum possible range over which the transponder may be identified”, one of ordinary skill in the art will understand, in order to minimize current consumption, the current consumption would have to be controlled adequately.  Furthermore, it is understood in the state of art within transponders, that a portion of the transponder’s memory is reserved for instructional protocol for circuitry and other components, such that the transponder may operate correctly, so the R/W operations may be conducted accordingly.
	As a result, the examiner stands by the rejection on record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685